         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                             :       Crim No. 3:18cr141 (SRU)
                                                     :
                                                     :       October 12, 2018
       v.                                            :
                                                     :
                                                     :
MIRIAM DUBAY                                         :


             GOVERNMENT=S MEMORANDUM IN AID OF SENTENCING

       In 2008, the recession hit the victim in this case, a local franchisee of a custom closet and

storage company (“Victim”), particularly hard. This family-owned company located in Shelton,

Connecticut experienced a 66% drop in revenue in 15 months and its principals, C.B. and S.B.,

made hard decisions about which employees they had to let go during four rounds of layoffs. The

defendant, Miriam Dubay (“Dubay”), was the company’s sole bookkeeper and someone who

C.B. and S.B. considered a trusted employee and loyal friend. Although they did not need a full-

time bookkeeper because of the recession-related contraction in their business, C.B. and S.B.

kept Dubay on the payroll at full salary throughout these lean times because they knew she

needed the money. Dubay repaid their loyalty by engaging in a pervasive fraud, stealing over

$326,000 from this small business over the course of six and a half years. Through hard work

and sacrifices by the company’s principals and other employees, the company is now thriving,

but Dubay’s betrayal left lasting wounds well beyond the obvious financial harm.

       Although Dubay insists she would do anything to “undo” the pain and financial distress

she caused, that apparently does not include repaying what she stole. For the 18 months Dubay

has known about this criminal investigation, she has paid $425 – on a single day just two weeks

before the first Pre-Sentence Report was due. Dubay claims to have undergone “extraordinary

                                                 1
            Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 2 of 19



rehabilitation” deserving of leniency, but one must question that claim when she has failed to pay

meaningful or even regular restitution despite a positive cash flow each month.

       The United States respectfully submits this Memorandum in Aid of Sentencing to aid the

Court in anticipation of the sentencing hearing scheduled for October 17, 2018. For the reasons

set forth below, the government asks that the Court adopt the findings of fact and the Sentencing

Guideline calculations in the Pre-Sentence Report (“PSR”), and impose a sentence that

adequately reflects both the nature of the offense and the individual characteristics of the

offender.

I.     PROCEDURAL BACKGROUND

       On June 26, 2017, Dubay appeared in the United States District Court at Bridgeport,

Connecticut, before the Honorable Stefan R. Underhill, United States District Judge, and pleaded

guilty to a one-count information charging her with wire fraud in violation of 18 U.S.C. Section

1343. Sentencing is scheduled for October 17, 2018.

       The parties concur with Probation’s determination that that the defendant’s base offense

level under U.S.S.G. § 2B1.1 is 7, with 12 levels added under § 2B1.1(b)(1)(G) for a loss of

more than $250,000 but less than $550,000. The defendant originally reserved the right to argue

that she should not receive a two-level enhancement for abuse of position of trust under § 3B1.3,

but has now conceded that argument. Three levels are subtracted under § 3E1.1 for acceptance of

responsibility, resulting in a total offense level of 18. The parties concur with Probation’s

determination that the defendant is in Criminal History Category I. A total offense level of 18,

assuming a Criminal History Category I, would result in an advisory guidelines range of 27 to 33

months’ imprisonment, a fine range of $10,000 to $100,000, and a supervised release term of one

to three years. The defendant agrees to make restitution in the total amount of $326,130.68.

                                                  2
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 3 of 19



II.    FACTUAL BACKGROUND

       From March 2004 to December 2016, Dubay worked as the one and only bookkeeper for

the Victim, a small, family-owned business in Shelton, Connecticut. Dubay earned $50,000 per

year. PSR ¶ 7, 60. As the only bookkeeper for the Victim, Dubay enjoyed considerable discretion

with little oversight, was entrusted with access to the company’s bank accounts, check stock,

accounting books and records, and petty cash, and was responsible for depositing business

checks and cash payments from customers into the Victim’s bank account. PSR ¶ 7.

       In approximately 2010, the father of C.B., one of the Victim’s principals, was very ill and

C.B. was frequently out of the office caring for him, taking him to doctor’s appointments, and

visiting him in the hospital. PSR ¶ 12. Dubay started stealing in that timeframe. From at least as

early as April 2010 until October 2016, Dubay engaged in a scheme to steal money from the

Victim by writing checks on company check stock made out to “cash” and either forging the

signature on the checks by hand or using a fraudulently obtained signature stamp. See

Government Exhibit (“GX”) 1, Summary of Dubay Fraudulent Checks. Dubay would either

deposit the checks into her bank account at Bank of America or cash the checks at TD Bank

where the Victim maintained its business account. Id. Dubay forged 168 separate checks for a

total of $239,851.68. Id. Dubay concealed this fraud by selecting common vendor names and

dollar amounts that would not raise attention. PSR ¶ 12.

       During this same period of time, Dubay also stole cash payments made by customers

which were entrusted to Dubay to deposit into the Victim’s bank account. See GX 2, Dubay

Stolen Customer Cash Payments. Starting at least as early as May 2010, and continuing through

at least May 2016, Dubay stole customer cash payments on 103 separate occasions for a total of

$86,279, and falsely reported that the deposits were received in the company software system.

                                                 3
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 4 of 19



       When C.B.’s father passed away in 2012, the health of C.B.’s mother, who suffered from

Alzheimer’s, deteriorated, so C.B. was again out of the office frequently to care for her. When

C.B.’s mother passed away in 2016 and C.B. returned to the office full-time, Dubay’s stealing

stopped and she left the company shortly thereafter. PSR ¶ 11, 12, 60.

       Dubay started stealing in 2010 and took multiple payments well over $1,000 even during

that first year. Her theft continued with disturbing frequency and amount – even in years when

the company was struggling and C.B. was caring for gravely ill parents. Dubay’s individual

thefts are summarized in the table below, which sets forth by year, the total amount of money

Dubay stole in the form of unauthorized checks, the total amount of customer cash payments she

stole, and the number of instances involved.

    Year          Total Amount in Checks            Total Cash Stolen     Total Funds Stolen
                     Misappropriated                 (# of instances)      (# of instances)
                      (# of instances)
   2010                 $3,027.81 (7)                $14,202.00 (18)         $17,229.81 (26)
   2011                $9,890.02 (21)                 $5,552.00 (8)          $15,442.02 (29)
   2012               $16,810.92 (25)                $6,700.00 (12)          $23,510.92 (22)
   2013               $41,730.69 (36)               $18,042.00 (26)          $59,772.69 (56)
   2014               $47,278.42 (31)               $16,509.00 (15)          $63,787.42 (46)
   2015               $75,071.65 (33)               $16,528.00 (16)          $91,599.65 (49)
   2016               $46,042.17 (15)                 $8,746.00 (8)          $54,788.17 (23)
  TOTAL:             $239,851.68 (168)              $86,279.00 (103)        326,130.68 (271)

       The total loss to the Victim is $326,130.68 taken over the course of six and a half years in

271 separate instances of fraud.

       On March 23, 2017, he Victim sued Dubay in a civil lawsuit and obtained an order

allowing prejudgment attachment of Dubay’s Connecticut home. GX 3.

       On April 4, 2017, Dubay wrote to the Victim admitting her wrongdoing and offering her

TIAA-CREF annuity account with a balance of $32,502.48. PSR ¶ 15.

                                                4
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 5 of 19



       Dubay entered her guilty plea on June 26, 2018, and three weeks after entering her guilty

plea, on July 18, 2018, Dubay paid $425 in restitution to the Clerk’s Office. At that time, a first

draft of the presentence report due on August 6, 2018 with the sentencing scheduled for

September 17, 2018. (Doc. 9).

III.   GUIDELINES ISSUES

       A.      Loss and Restitution.

       Total loss is $326,130.68 as set forth above. On July 18, 2018, Dubay made a $425

restitution payment. Total restitution is therefore $325,705.68.

       B.      Abuse of Trust.

       The parties concur with Probation’s determination that Dubay should receive a two-level

enhancement for having “abused a position of public or private trust or used a special skill, in a

manner that significantly facilitated the commission or concealment of the offense.” U.S.S.G.

§ 3B1.3. This typically involves a two prong analysis: (1) whether the defendant occupied a

position of trust, see United States v. Hirsch, 239 F.3d 221, 227 (2d Cir. 2001); United States v.

Thorn, 446 F.3d 378, 388 (2d Cir. 2006), focusing on whether the victim entrusted the defendant

with “a position that provided the freedom to commit a difficult-to-detect wrong,” id.; and (2)

whether the defendant used the position of trust in a way that significantly contributed to the

crime. Thorn, 446 F.3d at 388.

       Dubay’s position as the Victim’s sole bookkeeper involved considerable professional

discretion that she used to engage in her fraudulent scheme. Her position allowed her to cut

checks to cash and then account for them under common vendor names and intercept cash

payments by customers with no oversight. Dubay’s abuse of her position merits a two-point

enhancement.

                                                 5
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 6 of 19



IV.    DEFENDANT’S ARGUMENTS FOR DEPARTURE, NON-GUIDELINES
       SENTENCE
       A.      The Fraud Loss Guidelines Should Not Be Disregarded

       Dubay claims that the Sentencing Guidelines’ loss table should be set aside because it

increased Dubay’s total offense level from a “rather low base offense level” and because the loss

table lacks a “solid empirical foundation.” Def. Sent. Memo. at 12. For support, Dubay cites

articles finding a lack of evidence showing that prison has a greater deterrent effect on white-

collar crime than does probation. This argument fails for a number of reasons.

               1.      The Loss Enhancements Are the Product of Years of Study,
                       Public Comment, Field Testing, and Extensive Input From All
                       Sectors of the Federal Criminal Justice System

       Defendant’s argument that the Sentencing Guidelines’ loss table lacks some sort of

institutional experience is mistaken. Although the loss table may not be based on a specific

empirical study related exclusively to deterrence, the tables are soundly grounded in empirical

data and years of national experience with the goals of fair sentencing and retribution.

       The 2001 amendment to the former fraud guidelines, known as the “economic crime

package,” was a major overhaul for which the Sentencing Commission sought and received

extensive public comment and considered data obtained during actual field testing by judges and

probation officers over a six-year period. See Frank O. Bowman, III, The 2001 Federal

Economic Crime Sentencing Reforms: An Analysis and Legislative History, 35 Ind. L. Rev. 5, 7-

8 (2001). The Commission held multiple public hearings (in 1997, 1998, and again in 2001),

during which it sought and received input from the defense bar, the Justice Department,

probation officers, the Criminal Law Committee of the U.S. Judicial Conference, and academic

commentators. Id. at 33. In the summer of 1998, 22 federal judges and 21 probation officers



                                                 6
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 7 of 19



“field-tested” the loss redefinition and gave it “overwhelmingly positive” feedback. Id. at 36.

During 1998-99, the Commission staff, in consultation with interested outside groups, continued

to refine the draft loss definition, sought extensive written public comment to published drafts,

and in January 2001, it published for comment a new set of proposals, including revisions to the

loss table and two proposals for redefining “loss” -- a staff draft and a separate proposal

submitted by the Committee on Criminal Law of the United States Judicial Conference, a

committee composed of federal judges.1 Id. In March 2001, after another public hearing, the

Commission adopted the final economic crime package which included a “loss” definition that

largely tracked the Judicial Conference Committee proposal. Id.

       In 2003, the Commission amended the fraud guidelines again, and again considered

empirical data, including an analysis of available sentencing data, and held a public meeting and

solicited comments from members of the federal criminal justice system, including prosecutors,

defense attorneys, federal judges, probation officers, academics, and other experts in the field.

See U.S.S.C. Report to the Congress: Increased Penalties Under the Sarbanes-Oxley Act of 2002,

January 2003 at 1, App. C at 1-2 (adding higher penalties for most egregious white collar crimes

involving betrayal of public trust, endangering financial solvency of cornerstone corporations, or

monetary loss in the hundreds of millions).

       Most recently, the Commission in 2015 again updated and overhauled parts of §2B1.1 in

a way that reaffirmed the empirical nature of this Guideline section. The Commission adjusted

the loss tables downward to adjust for the “gradual decrease in the value of the dollar over


1
  The Judicial Conference is comprised of the Chief Justice of the United States and the chief
judge of each judicial circuit, the Chief Judge of the Court of International Trade, and a district
judge from each regional judicial circuit. The Chief Justice makes committee appointments,
including to the Committee on Criminal Law.

                                                  7
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 8 of 19



time,” see U.S.S.G. Supplement to App. C, 791 at 109, and adjusted enhancements for number of

victims, intended loss, sophisticated means, and loss related to fraud on the market. See U.S.S.G.

Supplement to App. C, 792 at 110-114. While these adjustments do not directly bear on the

present case, they reaffirm the Commission’s long effort to make the fraud Guidelines as

empirically sound as possible. See U.S.S.G. Supplement to App. C, 792 at 112 (“This

amendment is a result of the Commission’s multi-year study of §2B1.1 and related guidelines,

and follows extensive data collection and analysis relating to economic offenses and offenders.”)

       To dismiss the fraud guidelines (and loss tables) altogether with nothing more than a

sweeping claim that they lack “empirical study,” is overly simplistic. The current guidelines are

the product of years of study, public comment, field testing, and extensive input from all sectors

of the federal criminal justice system, including from the defense bar and the very federal judges

who have spent years implementing them.

               2.      The Loss Enhancements Address More Than Just Deterrence
                       Are Routinely Applied In Cases of Personal Gain at the
                       Expense of A Victim

       Dubay is wrong to focus only on the deterrent effects of the loss enhancement. Her

argument entirely ignores the retributive purposes of sentencing which is listed as the very first

factor in § 3553(a)(2), requiring a sentencing judge to impose sentence “to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense.”

The loss table proposes increasing punishment for increasing loss amounts because of the

commonsense notion that the greater the loss, the more culpable the crime. When that loss

directly harms a victim and results in personal gain to the defendant, that commonsense notion

makes good sense.



                                                 8
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 9 of 19



       Dubay cites several cases criticizing the loss enhancements as out of proportion to the harm,

but those cases are not instructive here. In United States v. Algahaim, the defendant was convicted of

misuing public assistance benefits and his offense level was increased from a base offense level of 6

to 16 for amount of loss. 842 F.3d 796, 800 (2d Cir. 2016). The Second Circuit made no finding of

error at all but instead remanded so that the district court could consider whether a non-guidelines

sentence would be appropriate, recognizing that the Commission approached fraud loss by using a

low base offense level and larger and larger enhancements for larger and larger losses. Id.

       In United States v. Adelson, a securities fraud case, the district court concluded that the loss

enhancement would work an injustice by imposing a life sentence on a company president who

covered up the end of what he “belatedly learned” was a substantial fraud perpetrated by others,

serving almost as an “accessory after the fact” to accountants who designed the scheme. 441 F. Supp.

2d 506, 512 (S.D.N.Y. 2006). In United States v. Gupta, another securities fraud case, the district

court concluded that the huge increase in recommended Guidelines sentences for securities fraud

cases rendered many sentences “irrational on their face” because they effectively ignored the 3553(a)

factors). 904 F. Supp. 2d 349, 351 (S.D.N.Y. 2012). In United States v. Parris, another securities

fraud case, the district court concluded that recommended Guidelines range of 360 to life in a pump

and dump scheme was “absurd on its face” (citation omitted) and imposed a 60 month sentence. 573

F. Supp. 2d 744, 746, 754 (E.D.N.Y. 2008).

       Dubay’s case does not present any comparable arguments for leniency or any reason to

disregard the loss enhancement. The victim here was a small business kept afloat by the hard work

and sacrifices of its principals, C.B. and S.B., who were profoundly impacted by Dubay’s

betrayal. The victim impact statements of C.B. and S.B. describe the financial challenges,

personal pain and humiliation, and ongoing doubt that Dubay’s crime caused. Loss here cannot



                                                   9
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 10 of 19



be overstated where Dubay accumulated the entire loss personally, check by check, and payment

by payment, by engaging in hundreds of acts of fraud. She alone decided in each instance how

much to steal and when to do it. The loss amount here was not driven up by someone or

something out of the defendant’s control such as the operation of the stock market. The

defendant did not join a scheme conceived by others mid-stream or take a backseat to others who

were in control. Instead, the defendant devised and executed the scheme by herself, from

beginning to end. Dubay personally profited from the fraud by putting $326,130.68 into her

pocket that she obtained by false pretenses directly from the Victim. She did so, not for any

altruistic purpose, or because she had an acute financial need, but rather, to enrich herself

personally, despite the steady salary the Victim was already paying her. The fact that defendant

personally profited from the Victim’s loss dollar-for-dollar renders a departure or below

guidelines sentence based on the notion that loss is overstated entirely inappropriate.

        B.      Extraordinary Rehabilitation.

        Dubay argues that she deserves a downward departure or non-Guidelines sentence based

on extraordinary rehabilitative efforts. Dubay cites that: (1) she has been in mental health

treatment with a clinical social worker for approximately six months, (2) she is taking anti-

depression medication, (3) she has stopped drinking for almost 90 days, and (4) she maintains

employment by working at a grocery store deli counter. Def. Sent. Memo. at 10.

                1.      Legal Authority

        A sentencing judge may exercise discretion and depart from the applicable guideline

range in light of a defendant’s efforts towards rehabilitation, but initial efforts, rather than

sustained evidence of rehabilitation, is not a basis for downward departure. United States v.

Maier, 975 F.2d 944, 948-49 (2d Cir. 1992). Indeed, the Second Circuit has cautioned that such a

                                                  10
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 11 of 19



departure is not warranted simply because a defendant “has entered a rehabilitation program,”

cautioning that “[s]uch programs, easily entered but difficult to sustain, cannot be permitted to

become an automatic ground for obtaining a downward departure.” Id. at 948. See also United

States v. Williams, 65 F.3d 301, 305 (2d Cir. 1995) (stressing that “a tentative step towards

rehabilitation usually is not enough to warrant a downward departure.”). Instead, the Second

Circuit has directed district courts to consider “the nature of the defendant’s addiction, the

characteristics of the program she has entered, the progress she is making, the objective

indications of her determination to rehabilitate herself, and her therapist’s assessment of her

progress toward rehabilitation and the hazards of interrupting that progress.” Id. at 948-49.

Moreover, “there must be evidence of extraordinary rehabilitation before the sentencing court

can downwardly depart on this basis.” United States v. Bryson, 163 F.3d 742, 747 (2d Cir. 1998).

       The cases Dubay cites only highlight that her case falls fall short of the “extraordinary.”

See Maier, 975 F.2d at 948-49 (affirming departure based on drug rehabilitation based on

detailed findings of “all of the pertinent circumstances, including the nature of the defendant’s

addiction, the characteristics of the program she has entered, the progress she is making, the

objective indications of her determination to rehabilitate herself, and her therapist’s assessment

of her progress toward rehabilitation and the hazards of interrupting that progress.”); United

States v. Core, 125 F.3d 74, 77 (2d Cir. 1996) (remanding for consideration of post-conviction

rehabilitation); United States v. Workman, 80 F.3d 688, 701 (2d Cir. 1996) (affirming departure

based on extraordinary rehabilitation where defendant, a former leader of a major narcotics

trafficking enterprise who had participated in an attempted murder of a potential witness and in

the murder of another individual, left the gang, joined U.S. Army and completed his military

service honorably, and was found to have undertaken these efforts not because of the impending

                                                 11
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 12 of 19



prosecution but rather, as “an independent (and quite impressive) effort.”).

               2.      Dubay’s Efforts, While Commendable, Are Not
                       “Extraordinary,” Especially Given Her Failure to Pay Regular
                       Restitution

       Dubay’s rehabilitation efforts simply do not appear to qualify as “extraordinary” either

alone or in combination. Extraordinary rehabilitation is demonstrated by the degree to which

rehabilitation has transformed Dubay from her own personal “starting point” established at the

time the offense conduct was committed to the time of sentence. United States v. Middleton, 325

F.3d 386, 389 (2d Cir. 2003). That Dubay now maintains steady employment and has stopped

drinking (conditions which would be required on supervision in any event), while commendable,

does not seem extraordinary when compared to her starting point. See, e.g., United States v.

Sherry, 107 Fed. Appx. 253, 259 (2d Cir. 200) (summary order) (affirming district court’s denial

of “extraordinary rehabilitation” because efforts were benefitted defendant as well as society and

were therefore merely “admirable;” and because efforts were undertaken from a starting place of

“reasonable middle-class circumstances,” a “good education,” “supportive family,” and “several

good jobs.”) (citation omitted), judgment vacated by 544 U.S. 917 (2005) (remanding for further

consideration in light of Booker).

        Further, Dubay’s rehabilitative efforts -- 90 days of sobriety and six months of mental

health therapy that she attends once every week or two – while perhaps good initial efforts, are

not the sort of sustained conduct to support a finding of “extraordinary rehabilitation.” Maier,

975 F.2d at 948-49. Whether to justify a departure or a non-Guidelines sentence, this Court

simply has insufficient information to make any conclusion as to the nature of the defendant’s

treatment, the progress she is making, the objective indications of her determination to

rehabilitate herself, her therapist’s assessment of her progress toward rehabilitation, the potential

                                                 12
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 13 of 19



hazards of interrupting that progress, or the unavailability of suitable therapy within the Bureau

of Prisons.

        Most notably lacking in Dubay’s rehabilitation efforts however is any commitment to

paying restitution. Since April 3, 2017, when Dubay wrote to C.B. and S.B. and offered her

annuity account with a balance of $32,502.48 (PSR ¶ 15), Dubay has paid a total of $425 in

restitution on July 18, 2018. She has not paid over the $213.40 per month she receives from the

annuity to the victim. Even accounting for her now-modest salary, Dubay enjoys a positive net

cash flow of $959.16 per month, but she has made no regular payments to the Victim

whatsoever. Her cash flow statement indicates that she could cover her single restitution payment

of $425 twice over in a single month with a bit leftover. One would expect a genuinely

rehabilitated person to consider victim restitution to be of primary importance. Instead, the

timing of Dubay’s payment, made on a single day approximately two weeks before the first draft

of the PSR was due and 18 months after she initially offered $32,502.48 to the Victim, suggests

that the payment was motivated by her concern about the sentencing rather than the Victim’s

loss.

        Dubay has apparently made much of her July 2018 payment of $425 in restitution to her

family and friends. Her well-intentioned supporters insist that Dubay should be sentenced to a

non-custodial sentence “since she is already making financial restitution” (Doc. 20-8); that she

was “already working with someone to make reparations to [the Victim]” (Doc. 20-6 at 1); that

she has “offered what restitution she can” (Doc. 20-2 at 2); that she “had every intention to pay

back all of the money she took” (Doc. 20-5 at 1); and that she “will continue to work towards

reparations if she is allowed.” (Doc. 20-7 at 2). These friends and family members only know

what they are told and Dubay has clearly given them the impression that she is fully committed

                                                13
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 14 of 19



to making restitution and has already paid a significant amount. That impression is squarely at

odds with Dubay’s actual conduct which shows no commitment to paying restitution.

       This lack of concern for restitution is underscored by Dubay’s statement to the Court

(Doc. 20-1) in which she stresses all that she has done in terms of rehabilitating herself,

including seeing a therapist, taking Prozac, and quitting alcohol. She describes in detail

undeniably sad facts about a marriage that ended 32 years ago, but nowhere mentions or even

refers to her obligation to pay restitution. She fails to describe the existence of that obligation,

any plan to pay restitution, or explain why she hasn’t used her positive net cash flow or annuity

payments to repay the victim.

       In her letter to the Court, Dubay states that “[i]f there was any way to undo what I did I

would in a heartbeat” and she insists in her sentencing memorandum that she has “devoted

significant time to addressing the cause of her criminal conduct” and concludes that her

depression and alcohol use “were the components that led her to engage in criminal behavior.”

(Def. Sent. Memo. at 10). To be sure, that history is to be considered at sentencing, but ascribing

it as the “cause of her criminal conduct” goes way too far. If Dubay’s rehabilitation were really

as transformative and heartfelt as all of that, she would have made some sustained effort to pay

restitution and formulated a plan for paying in the future. Her failure to do so speaks volumes.

               Talk is cheap, and so [cases] emphasize that acceptance of
               responsibility is to be inferred from deeds, not from weepy mea
               culpas at sentencing. (Judges fool themselves if they think they can
               infer sincerity from rhetoric and demeanor.) A guilty plea is a
               deed. And so is voluntary restitution. Where it is feasible, its
               refusal, demonstrating as it does a desire to retain the fruits of the
               crime, blocks any inference of remorse or repentance. The
               remorseful or repentant criminal would want to do everything
               possible to rectify the harmful consequences of his crime, and so if


                                                  14
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 15 of 19



               he still has any of the loot he will return it.

United States v. Wells, 154 F.3d 412, 413-14 (7th Cir.1998).

V.     SECTION 3553(a) SENTENCING FACTORS

       A.      Seriousness of the Offense, the Need to Promote Respect for the Law
               and the Need to Provide Just Punishment

       The magnitude of Dubay’s fraud on the Victim is significant by any measure, and

punishment should be proportionate to the offense. Dubay engaged in 271 separate instances of

fraud in a scheme that lasted for six and a half years. She abused the discretion she was given as

bookkeeper in order to commit and cover up her deception. She was the sole architect of this

fraudulent scheme and she alone determined when to take money, how often, and in what

amounts.

       Dubay’s fraud is all the more distressing because she cheated an employer who had faith

in her professionally and personally, and kept her employed when the company had no need for a

full-time bookkeeper. Even when the company’s revenue dropped 66% in 15 months (Victim

Impact Statement of S.B.) and the company went through four rounds of layoffs, Dubay was kept

on. Dubay’s fraud had a serious negative impact on the company, its principals, and other

employees – a fact that she well knew. C.B. and S.B. did not take salaries for over two years

during the aftermath of the 2008 recession and could not give their employees raises for many

years because there was never enough money at the end of the year. PSR ¶ 12. The first year

after Dubay left and the company did not have to absorb her stealing, it was able to give pay

raises to its employees. Id. C.B. and S.B. spent many hours going through bank records and

company ledgers to figure out what Dubay had stolen – a process that has itself been a source of

extraordinary stress. Id.


                                                  15
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 16 of 19



       For her part, Dubay had a front row seat to the company’s struggles. She knew exactly

how tight money was and how there were years when the company could not give employees the

raises the company’s principals believed they deserved. This went on while Dubay talked openly

about remodeling her master bedroom and bathroom, renovating her home office, buying new

furniture for her home and an apartment, getting a new laptop, buying a $650 coat, and installing

hardwood floors. Id.

       The personal pain and “humiliation” that Dubay caused is evident in the two Victim

Impact Statements the Victim’s principals submitted. They believed Dubay was a capable

employee and friend who had should be kept on during financially challenging times even when

the company had no need for a full-time bookkeeper. Dubay’s well-planned and prolonged abuse

of the Victim merits a term of imprisonment.

       B.      History and Characteristics of the Defendant

       Dubay was raised by her mother and father in a large, close-knit, intact family with five

siblings. PSR ¶ 34. She describes having had an “excellent” relationship with her mother and

being her father’s “princess.” PSR ¶¶ 39, 40. She grew up in the family home New Canaan in a

“nice” neighborhood living a “footloose and fancy free” life. PSR ¶ 35. Dubay attended a

prestigious private high school, School of the Holy Child, in Rye, New York and graduated from

Michigan State University with a degree in Sociology. PSR ¶¶ 55-56. She also graduated from

Lansing Community College with an associate’s degree in Accounting. PSR ¶ 57. Dubay has had

long periods of steady employment as a bookkeeper. PSR ¶¶ 60-63.

       Dubay has high blood pressure and at the time of the presentence interview was drinking

5-6 glasses of wine per day. PSR ¶¶ 48-49. She reports having quit drinking “cold turkey” and

has been sober for nearly 90 days. Dubay’s two prior marriages ended in divorce, with her first

                                               16
         Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 17 of 19



husband having been emotionally and physically abusive. PSR ¶¶ 44-45. She separated from her

first husband in 1986, and separated from her second in 2016. Id. Dubay has two grown

daughters (one from each marriage) and she does not speak to either of them.

        There is no indication that Dubay was suffering any acute financial need that motivated

the offense conduct. Although she drank heavily during at least some portion of the offense

conduct, there is no indication she was impaired at work.

        C.      The Need for Deterrence and to Protect the Public

        General deterrence is an important purpose to be served by the sentence in this case.

Dubay’s sentence should serve as a clear message to those who handle finances in positions of

trust who may be tempted to embezzle from their employers when they find their personal

finances are not to their satisfaction.

        Specific deterrence is also important here, given the way Dubay executed her crimes. Her

repeated instances of fraud committed against an employer who trusted her and her ability to

conceal her fraud over such a prolonged period, shows a steadfast commitment to criminality and

indifference to the truth. Dubay did all of this while she had no apparent need for the money and

when her employer was suffering tremendous personal stress in caring for gravely ill parents.

That Dubay points to her ex-husbands, her daughter, her drinking, and her depression as the

cause of her crimes ignores a more obvious explanation – Dubay wanted the money to spend on

things she could not otherwise afford. This striking lack of clarity coupled with a failure to

acknowledge her restitution obligation suggest that specific deterrence remains a concern.

VI.     CONCLUSION

        Based on the foregoing, the government respectfully requests a sentence within the

advisory Guidelines range.

                                                 17
Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 18 of 19



                            Respectfully submitted,

                            JOHN H. DURHAM
                            UNITED STATES ATTORNEY


                            /s/ Susan L. Wines
                            SUSAN L. WINES
                            ASSISTANT UNITED STATES ATTORNEY
                            Federal Bar No. phv2379
                            157 Church Street
                            New Haven, Connecticut 06510
                            Tel. (203) 821-3700
                            susan.wines@usdoj.gov




                              18
        Case 3:18-cr-00131-SRU Document 21 Filed 10/12/18 Page 19 of 19



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court=s electronic filing system. Parties may access this filing through the Court=s system.



                                               /s/ Susan L. Wines
                                               _______________________________________
                                               SUSAN L. WINES
                                               ASSISTANT UNITED STATES ATTORNEY




                                                  19
